DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svantesson et al. (2019/0125147).
In reference to claims 1 and 8, Svantesson et al. teaches a system, comprising a vacuum head assembly, 10, operatively coupled to a vacuum tube, 23, of a vacuum cleaner wherein the vacuum head assembly comprises a vacuum motor, (pp 0043), and the vacuum head assembly is movable or slidable, (pp 0049) along a length of the vacuum tube.
In reference to claims 2 and 9, wherein the vacuum head assembly comprises a dust container, 19, (pp 0056).
In reference to claims 3 and 10, wherein the vacuum head assembly comprises a handle, 50.
In reference to claims 4 and 11, wherein the vacuum head assembly comprises one or more rechargeable batteries, 71, (pp 0059).
In reference to claims 5 and 12, wherein vacuum head assembly comprises a fan, (pp 0043).
In reference to claims 6 and 13, wherein the vacuum head is movable along the length of the vacuum tube to preset locations, wherein the vacuum head assembly is in flow communication with the vacuum tube at the preset locations, (pp 0049).
In reference to claims 7 and 14, wherein the vacuum head assembly is movable along the length of the vacuum tube to preset locations, wherein the vacuum head assembly is in flow communication with the vacuum tube only at the preset locations, (the embodiment where the housing may be arranged in only 2 positions in the instance where it teaches that it can be located in 2-6 positions, pp 0049).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        January 14, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723